    Case: 1:21-cr-00371 Document #: 37 Filed: 07/12/21 Page 1 of 2 PageID #:137




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                              No. 21 CR 371
              v.
                                              Judge Matthew F. Kennelly
VIVIANNA LOPEZ, et al.

                       MOTION FOR ENTRY OF
              PROTECTIVE ORDER GOVERNING DISCOVERY

      Pursuant to Fed. R. Crim. P. 16(d), the United States of America, by JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois, moves for

the entry of an unopposed protective order, and in support thereof states as follows:

      1.     The indictment in this case charges defendants with money-laundering

conspiracy, in violation of Title 18, United States Code, Section 1956(h) (Count 1),

money laundering, in violation of Title 18, United States Code, Section

1956(a)(1)(B)(i) (Counts 2, 3, and 5-9), and engaging in a monetary transaction in

property derived from specified unlawful activity, in violation of Title 18, United

States Code, Section 1957 (Count 4).

      2.     The discovery to be provided by the government in this case includes

sensitive information, whose unrestricted dissemination could adversely affect law

enforcement interests and the privacy interests of third parties.




                                          1
    Case: 1:21-cr-00371 Document #: 37 Filed: 07/12/21 Page 2 of 2 PageID #:138




      3.     The government has discussed the proposed protective order with

counsel for defendants Valerie Gaytan, Armando Flores, Laura Lopez, and Bianca

Finnigan, who do not oppose the entry of the proposed order. Counsel for defendant

Vivianna Lopez objects to entry of the proposed order.

      WHEREFORE, the government respectfully moves this Court to enter the

proposed protective order.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney

                                By:    /s/ Andrew C. Erskine
                                       ANDREW C. ERSKINE
                                       Assistant U.S. Attorney
                                       219 South Dearborn St., Rm. 500
                                       Chicago, Illinois 60604
                                       (312) 353-1875

Dated: July 12, 2021




                                         2
